Citation Nr: 9916472	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-47 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right buttock and thigh with injury to 
Muscle Groups XVII and XIV, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1998, the Board remanded this case to the RO for 
additional development.  The veteran is unrepresented in his 
appeal.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The service-connected residuals of a shrapnel wound to 
the right buttock and thigh with injury to Muscle Groups XVII 
and XIV are principally manifested by complaints of pain and 
discomfort with nonpainful scars.  No muscle mass loss, 
impairment of muscle function, or evidence of ligamentous 
instability is found.

4.  The disability is productive of not more than a moderate 
impairment.

5.  The veteran's service-connected disability, when 
evaluated in association with his educational attainment and 
occupational experience, is not shown to be of such severity 
as to preclude him from following a substantial gainful 
occupation without consideration of his nonservice-connected 
disabilities.


CONCLUSIONS OF LAW

1.  An increased rating for the residuals of a shrapnel wound 
of the right buttock and thigh with injury to Muscle Groups 
XVII and XIV is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.73, Diagnostic Codes 5314 and 5317 
(1998).

2.  A total disability rating for compensation purposes on 
the basis of individual unemployability is not warranted.  
38 U.S.C. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.1, 4.2, 4.10, 4.16, and 4.40 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal treatment in February 1945 due 
to a wound caused by a grenade fragment.  The wound was 
described as "mild."  The veteran was discharged from 
active service in November 1945.

In June 1968, the veteran was treated because of pain and 
swelling of the right thigh.  It was noted the veteran's 
right thigh was swollen and tender with limitation of motion.  
It was also noted that the knee joint could not be flexed 
completely.  Post-service treatment records indicate only 
sporadic treatment of the service-connected disability.

In March 1996, the veteran requested an increased evaluation 
for his service-connected disability.  He also applied for 
increased compensation based on unemployability.  That month, 
the RO requested additional information in support of the 
veteran's claims.  In April 1996, the veteran responded that 
he was self-employed as a farmer.  He also noted that he 
became "too disabled" in 1993.  However, based on the 
veteran's statement at that time, it appears that he was 
still employed as a farmer.  

In an April 1996 VA evaluation, the veteran complained of 
pain and numbness in the right thigh.  The examiner noted an 
injury to Muscle Groups XVII and XIV.  X-ray studies 
involving multiple views of the pelvis and hips revealed four 
small metallic foreign bodies in the right buttock, two of 
them in the subcutaneous fat.  


Minimal arthritic changes were also noted.  The hip joint was 
fairly well maintained with good leg extension.  Regarding 
the veteran's level of employability, the examiner stated 
that he had limitations in activity such as walking, climbing 
and standing.  It was also noted the veteran could not be 
employed in jobs requiring active physical activities.

In his October 1996 substantive appeal, the veteran requested 
entitlement to individual unemployability.  The veteran 
indicated that during cold weather he could not sleep due to 
pain and arthritis.  It was also indicated the veteran could 
hardly walk.  

In a January 1997 VA evaluation, mild tissue loss was noted 
with a scar on the right thigh.  No atrophy was found.  It 
was noted that Muscle Groups XVII and XIV were penetrated due 
to the shrapnel wound.

In March 1998, the veteran noted that he commonly used pain 
relievers and ligament ointments to cure muscle pains 
associated with his service-connected disability.

In a March 1998 VA evaluation, the veteran complained of low 
back pain, thigh pain, and hip and joint pain.  It was 
reported that the veteran ambulated slowly using a cane.  A 
healed scar, nontender and nonadherent, was noted.  Fair 
muscle strength in the right leg was found.  The veteran was 
diagnosed with a residual shrapnel wound of the right buttock 
and thigh scars, healed, with injury to Muscle Groups XVII 
and "XI."  A metallic foreign body in the right femur and 
right buttock was noted.  Degenerative changes were also 
found.

In September 1998, the Board noted that when VA examined the 
veteran in March 1998 the examiner had identified Muscle 
Groups XVII and XI as the involved muscles.  

The evidentiary record had previously disclosed that Muscle 
Groups XVII and XIV had been identified as the muscles 
affected by the combat-incurred wound, as noted in the 
previous VA examination conducted in January 1997 and earlier 
dated examinations on file since service.  In view of this 
discrepancy, the Board remanded this case to the RO for 
additional development.

In September 1998, at the request of the Board, the veteran 
was requested to identify all health care providers (doctors 
or hospitals) who had treated his service-connected 
disability since March 1998.  In an October 1998 response, 
the veteran indicated that he could not afford a doctor.  
Accordingly, no medical records were available.  The veteran 
noted treatment with herbal medications, pain reliever 
tablets, and ligaments that he bought from a drugstore.

In a December 1998 peripheral nerve evaluation, physical 
evaluation noted no atrophy in the veteran's muscles.  The 
veteran did complain of right knee pain radiating up to the 
right hip (on and off) during cold weather.  The veteran 
walked with a stable limp.  He was diagnosed with peripheral 
neuropathy secondary to nutritional deficiency.  The examiner 
stated, in pertinent part, that the veteran's shrapnel 
injury, per se, had no negative effect on his ability to 
obtain and retain substantial gainful employment.  

In a December 1998 muscle and joint evaluation, the veteran 
noted pain in the right knee joint.  At the request of the 
Board, the examiner was asked to specifically note the muscle 
groups affected by the shrapnel wound.  The examiner 
responded that the veteran had sustained a shrapnel wound to 
the right anterior thigh, Muscle Group XIV, and the right 
buttock, Muscle Group XIV.  No injury to Muscle Group XI was 
found.  In evaluating the muscle wound injury, the examiner 
noted an entry wound, two centimeters in length, on the 
veteran's right buttock.  An entry wound causing a two-by-
three-centimeter scar on the right anterior thigh was also 
noted.  No sensitivity or tenderness to the scar formations 
was found.  No bone, joint, or nerve damage was found. 

Objective evaluation revealed a range of motion of the right 
knee from 0 to 130 degrees.  No painful motion, edema, 
effusion, instability, or weakness was found.  It was noted 
that while the veteran utilized a cane he could ambulate 
without difficulty.  No ankylosis was found.  Full extension 
of the right knee was noted without instability.  The 
examiner concluded that the shrapnel wounds to the right 
buttock and right thigh were "superficial" with no negative 
effects on the veteran's ability to obtain and maintain 
substantial gainful employment.  No effect on his joints was 
found.

In April 1999, the veteran noted an inability to afford 
private physicians for examination and treatment.  The 
veteran contended that he was entitled to individual 
unemployability under C.F.R. § 4.16(b).  He also indicated 
that he was now unemployable and could do no farm work or 
gardening.  It was reported that he had no skill of any kind 
except farming and manual labor that he could no longer do.

Analysis

Increased evaluation for residuals of a 
shrapnel wound of the right buttock and 
thigh with injury to Muscle Groups XVII 
and XIV

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this regard, the 
veteran has specifically indicated that no additional medical 
records are available regarding treatment of the disability 
at issue.  The RO has undergone extensive development of 
these claims, including, but not limited to, repeated VA 
evaluations.  Based on the actions of the RO, the Board finds 
that VA has fulfilled the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the Board 
may proceed with the adjudication of the veteran's claims.


Disability evaluations are based upon average industrial 
impairment of earning capacity resulting from a disability.  
38 U.S.C.A. § 1155.  

The damage to Muscle Groups XVII and XIV has been evaluated 
under 38 C.F.R. § 4.73, Diagnostic Codes 5314 (Muscle Group 
XIV, the anterior thigh group) and 5317 (Muscle Group XVII, 
the pelvic girdle group) (1998).  A 10 percent evaluation 
under Diagnostic Code 5314 contemplates moderate impairment 
of Muscle Group XIV.  Moderate disability, in this context, 
contemplates aspects such as: (1) a "through-and-through" 
type of injury or a deep penetrating wound [where a missile 
was involved] but without explosive effect, residuals of 
debridement or prolonged infection; (2) inservice history and 
consistency of complaints of one or more of the "cardinal 
signs" of symptoms of muscle disability; and (3) objective 
findings such as some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56.  In order to be entitled to the next higher 
evaluation of 30 percent, the veteran must demonstrate a 
moderately severe disability of the muscles. Such an 
evaluation is generally characterized by: (1) a "through-
and-through" or deep penetrating wound [by a missile], with 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular scarring; (2) service medical records or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, a record of consistent complaint 
of cardinal signs and symptoms, and if present, evidence of 
inability to keep up with work requirements; and (3) for a 
missile, entrance and (if present) exit scars, indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with the sound side, and 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.

A 40 percent evaluation is warranted under the new Diagnostic 
Code 5314 if there is severe disability of the muscle 
involved.  This contemplates: (1) either a "through-and-
through" or deep penetrating wound [due to a missile] or 
shattering of bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts, intermuscular binding and scarring;  (2) 
hospitalization for a prolonged period for treatment of the 
wound and evidence consistent with complaint of cardinal 
signs and symptoms of muscle disability worse than shown for 
moderately severe muscle injuries and, if present, evidence 
of an inability to keep up with work requirements; and (3) 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track [where applicable], loss of 
deep fascia or muscle substance or soft flabby muscles in the 
wound area, muscles swell and harden abnormally in 
contraction, and tests of strength, endurance or coordinated 
movements compared with the sound side indicate severe 
impairment of function.  Other factors that may be present: 
scar adhesion, diminished muscle excitability, and atrophy 
adaptive contraction of an opposing muscle group.

Since the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
was amended during the pendency of this appeal, as it relates 
to the rating of muscle injuries, the veteran is entitled to 
whichever set of criteria provide him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  Under the former criteria, 
injury of Muscle Group XIV also warranted a 10 percent 
evaluation if it is moderate, a 30 percent evaluation if it 
is moderately severe or a 40 percent evaluation if it is 
severe. 38 C.F.R. § 4.73, Diagnostic Code 5314 (as in effect 
prior to June 3, 1997).

The former regulations pertaining to muscle disabilities 
listed several factors to be considered such as weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement. The physical factors are intermuscular fusing and 
binding, and welding together of fascial planes and 
aponeurotic sheaths.  38 C.F.R. § 4.50 (as in effect prior to 
June 3, 1997).  Muscle weakness is considered on the basis of 
a muscle group to perform its full function.  38 C.F.R. § 
4.51.  



Intermuscular fusing and binding and obliteration of fascial 
planes are to be considered, as are strength and endurance 
impairments, threshold of fatigue and interference with 
delicate coordinate movements.  38 C.F.R. § 4.52.  

The typical symptoms associated with severe muscle injuries 
are: fatigue rapidly coming on after moderate use of the 
affected muscle groups; pain occurring shortly after 
incidence of fatigue sensations, the type of pain being that 
which is characteristic of and normally associated with 
prolonged severe muscular effort (fatigue-pain); inability to 
make certain movements with the same degree of strength as 
before injury; and uncertainty in making certain movements, 
particularly when made quickly.  38 C.F.R. § 4.53.

Regarding Muscle Group XVII, the pelvic girdle group, a 50 
percent evaluation is warranted when the disability is 
severe, moderately severe warrants a 40 percent evaluation, 
moderate warrants a 20 percent evaluation, and a slight 
disability warrants a noncompensable evaluation.  The same 
standards apply in determining the degree of disability 
associated with Muscle Group XVII as those noted in 
determining the degree of disability associated with Muscle 
Group XIV.

Inasmuch as the service-connected injuries to Muscle Group 
XVII and XIV are to be reviewed in the context of the old and 
new criteria for degree of disability under 38 C.F.R. § 4.56, 
the current findings will be set forth, and then compared to 
first the old and then the new criteria. 

Examination and evaluation in December 1998 have revealed a 
limp.  Occasional muscle pain has been indicated.  However, 
it has been found that the veteran's shrapnel wounds were 
superficial and have no negative effect on the veteran's 
ability to obtain and retain substantial gainful employment.  
Range of motion has been found to be normal.

Under the old criteria, moderate disability is found where 
the wound is through and through or deep penetrating of 
relatively short track, and the entrance and exit scars are 
linear or relatively small, with moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  It is not 
expected that the veteran would meet all of the criteria for 
any single degree of disability.  However, in this case, the 
wounds were not through and through, were not deep, and did 
not cause loss of deep fascia or muscle substance or 
impairment of muscle tonus.

Moderately severe disability of muscles requires through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The entrance and exit scars 
would be relatively large and so situated as to indicate the 
track of missile through important muscle groups, and there 
are indications on palpation of moderate loss of deep fascia 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) would give positive 
evidence of marked or moderately severe loss.  None of the 
above was shown on examination.  Clearly, the veteran does 
not have a moderately severe impairment in either Muscle 
Group XIV or XVII under the old criteria.  

Under the new criteria, 38 C.F.R. § 4.56, the veteran does 
not meet the criteria for more than moderate disability under 
either Muscle Group XIV or XVII.  As pointed out above, there 
was no through-and-through or deep penetrating wound and the 
wound was of a short track from a shrapnel fragment.  While 
the veteran does have retained metallic fragments, there is 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function has been demonstrated other 
than a slight limp.  

Based on the evidence cited above, it is difficult to justify 
the current evaluation of 40 percent.  However, the RO has 
clearly evaluated the veteran's condition taking into 
consideration the damage to Muscle Groups XIV and XVII as a 
whole.  

The RO appears to have determined that the damage caused to 
both Muscle Groups, when considered as a whole, warrants a 40 
percent evaluation.  Based on the evidence cited above, the 
Board will not dispute this determination.  However, there is 
clearly no evidence to support an increased evaluation for 
this shrapnel wound injury.  

In making this determination, the Board has considered 
whether the veteran would receive additional compensation by 
evaluating the damage to Muscle Groups XVII and XIV 
separately.  Based on the current medical evidence of record, 
the Board finds that evaluating Muscle Group XIV separately 
would warrant a moderate disability evaluation under 
Diagnostic Code 5314.  Evaluating the damage to Muscle Group 
XVII separately would also warrant a finding of moderate 
disability under Diagnostic Code 5317.  This would entitle 
the veteran to a 10 percent evaluation under Diagnostic Code 
5314 and a 20 percent evaluation under 5317, totaling 30 
percent.  Accordingly, evaluating the disability separately 
would not entitle the veteran to additional compensation.  

The veteran has noted functional impairment caused by his 
service-connected disability.  The veteran has noted pain and 
limitation of function caused, allegedly, by his service-
connected disability.  While the veteran is competent to 
testify as to his observable symptoms, he is not shown to 
possess the medical expertise to determine the etiology of 
his various medical symptoms or their relationship to his 
service-connected disability.  Thus, his contentions 
regarding medical causation are of negligible probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical records do not show ongoing treatment for the 
muscle injury.  The records show that the veteran has worked 
for decades after service with no indication that the muscle 
injury caused significant impairment.

The Board must also note that the veteran has other problems 
involving his right lower extremity which cause activity 
limitation including, but not limited to, the veteran's age, 
an arthritic condition not associated with the service-
connected disability, and peripheral neuropathy secondary to 
a nutritional deficiency.

In this regard, it is important to note that no health care 
provider has associated the veteran's arthritic condition 
with his service-connected disability and there is no 
indication that this disability is related to service.  
Overall, based on the evidence of record, the Board does not 
find the injury to either Muscle Group XVII or XIV to be more 
than moderate.  Accordingly, an increased evaluation is not 
warranted.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  

Total disability rating for compensation 
purposes on the basis of individual 
unemployability

With regard to the veteran's claim of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability, VA will grant a total evaluation 
for compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
and 4.16 (1998).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.



In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of his or her individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
includes a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91; 57 Fed. Reg. 2317 (1992).  The Board is bound in its 
decision by the regulations, the Secretary's instructions and 
the precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
nonservice-connected disabilities on his ability to function.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advanced age.  38 C.F.R. §§ 3.341(a) and 4.19 (1998).

In order to evaluate the veteran's claim on the objective 
standard, the Board has evaluated his service-connected 
disability under the VA Schedule for Ratings Disabilities.  
However, as noted above, the veteran is not entitled to an 
increased evaluation under the objective standards for the 
reasons noted above.  Based on the analysis above, the 
veteran does not meet the minimum requirements for a 100 
percent disability evaluation under 38 C.F.R. § 4.16(a).  The 
veteran's sole disability evaluation is 40 percent.  
Accordingly, the veteran has not met the minimum standard 
requirements for total disability rating for compensation 
based on unemployability under 38 C.F.R. § 4.16(a).  


In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based on individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. 
§ 4.16(a) the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on a extra-
schedular basis, is unemployable by reason of his service-
connected disabilities.

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998); however, the evidence fails to show 
that the disability in question is so exceptional or unusual 
as to warrant the assignment of an extraschedular evaluation.  
As indicated in governing regulation and Court precedents, 
38 C.F.R. § 3.321(b)(1) applies in only "exceptional" cases 
where the ratings in VA Schedule for Ratings Disabilities are 
inadequate to compensate for the average loss of earning 
capacity attributable to specific disabilities.  

In this case, while the veteran has specifically cited to 
38 C.F.R. § 4.16(b), he has provided no evidence in support 
of his argument that he is unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability.  The sole evidence in support of this 
determination is the veteran's statements and his previous 
work experience as a farmer, employment that would require 
significant physical activity.  However, the evidence against 
this determination includes competent medical opinions which 
clearly indicate that the service-connected disability has no 
negative effect on his ability to obtain and retain 
substantial gainful employment.  The medical opinions of 
record, rather than supporting the veteran's claim, would 
support a reduction in his disability evaluation.  However, 
this issue is not before the Board at this time.

Based on a review of the current evidence of record, the 
Board finds that the issue of extraschedular entitlement 
under § 3.321(b)(1) has not been raised by the record.  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  There is no 
indication that the veteran's service-connected disability 
influences employability in ways not contemplated by the 
rating schedule.



38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantial gainful occupation by 
reason of service-connected disabilities.  As noted within 
Kellar v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b) and a 
total rating under § 4.16(b) are based on different factors.  
Nevertheless, in order for the veteran to prevail under 
38 C.F.R. § 4.16(b), the evidence must show that he is unable 
to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities.  In this case, 
based on the medical evidence cited above, the Board cannot 
find that the veteran's sole service-connected disability, 
evaluated as 40 percent disabling, causes him to be unable to 
secure or follow a substantial gainful occupation.

The medical evidence that the Board has found most probative 
in this case, the examinations of 1998 and 1997, do not 
provide a basis to find that the veteran is incapable of 
securing employment due to a service-connected disability.  
Significantly, they support the opposite determination.  The 
objective medical evidence of record does not support the 
conclusion that the service-connected disability, when taken 
as a whole, is more than moderately disabling and, 
accordingly, fails to provide the Board with a basis upon 
which to award the veteran a total rating.  

The Board has taken into consideration the veteran's 
complaints of pain.  See DeLuca, 8 Vet. App. at 206.  In 
DeLuca, the Court ordered an examination where the examiner 
was asked to determine whether the veteran's left shoulder 
exhibits weakened movement, excess fatigability, or 
incoordination.  DeLuca, 8 Vet. App. at 207.  The VA 
examinations (specifically, the VA examinations of 1998), 
note the veteran's complaints of pain.  However, all VA 
evaluations come to a conclusion that the service-connected 
disability has no negative effect on his ability to obtain 
and retain substantial gainful employment.

The veteran has indicated that he cannot work due to the pain 
and limitation of function he associates with his service-
connected disability.  As noted above, the veteran is not 
qualified to determine that his limitations of function and 
pain are caused by his service-connected disability.  While 
the veteran clearly has some residual disability associated 
with his service-connected condition, the Board must find 
that the veteran's opinion regarding his inability to work 
(which he associates with his service-connected disability) 
is entitled to limited probative weight.  

The veteran clearly has several serious nonservice-connected 
disabilities which affect his ability to function.  Such 
nonservice-connected disabilities cannot be taken into 
consideration in the determination of whether the veteran is 
unemployed due to his service-connected disability.  The VA 
evaluations which the Board has found highly probative 
clearly reveal that the service-connected disability does not 
affect his ability to obtain and retain substantial gainful 
employment.  No competent medical opinion disputes this 
determination.  Accordingly, the Board finds the 
preponderance of evidence does not support the determination 
that the veteran is unemployable due to his service-connected 
disability under 38 C.F.R. § 4.16(b).

In Beaty v. Brown, 6 Vet. App. 532, 534 (1994), the Court 
stated that the Board cannot deny the veteran's claim for a 
total rating based on individual unemployability without 
producing evidence as distinguished from mere conjecture that 
the veteran can perform work.  

In this case, the Board has the VA examiner's opinion of 
December 1998, which concludes that the shrapnel wounds are 
superficial and have no negative effect on his ability to 
obtain and retain substantial gainful employment.  This 
medical opinion, standing alone, supports the Board's 
determination in this case.  Nevertheless, the Board also has 
a second medical opinion, also dated December 1998, which 
states that the veteran's shrapnel injuries have no negative 
effect on his ability to obtain and retain substantial 
gainful employment.  This medical opinion, also standing 
alone, supports the Board's determination in this case.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to establish a total 
rating based on individual unemployability.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question in 
this case is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. § 4.16 and 
Van Hoose, 4 Vet. App. at 363.  In this case, while the 
veteran is unemployed, the medical evidence of record does 
not support the conclusion that he is unemployable as a 
result of his service-connected disability.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a total 
disability evaluation for the reasons discussed herein.  
Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of the matter 
on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right buttock and thigh with injury to 
Muscle Groups XVII and XIV, is denied.  

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



